EX-10.1 2 rcat1104form8kexh10_1.htm SECURED PROMISSORY NOTE DATED NOVEMBER 2,
2020 OF FAT SHARK HOLDINGS, LTD.

Exhibit 10.1

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATES. THESE SECURITIES MAY
NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT AS
PERMITTED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT OR AN EXEMPTION THEREFROM. THE ISSUER OF THESE
SECURITIES MAY REQUIRE AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
ISSUER THAT SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION OTHERWISE
COMPLIES WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

FAT SHARK HOLDINGS, LTD.

SECURED PROMISSORY NOTE



US $1,500,000 November 2, 2020



FOR VALUE RECEIVED, Fat Shark Holdings, Ltd., a Cayman Islands Exempted Company
(the “Company”), promises to pay to Greg French, or his permitted assigns
(“Purchaser”), in lawful money of the United States of America the principal sum
of One Million Five Hundred Thousand Dollars ($1,500,000), or such lesser amount
as shall equal the outstanding principal amount hereof, together with interest
from the date of this Secured Promissory Note (this “Note”) on the unpaid
principal balance at a rate equal to three (3%) percent per annum, computed on
the basis of the actual number of days elapsed and a year of 365 days. All
unpaid principal, together with any then unpaid and accrued interest and other
amounts payable hereunder, shall be due and payable on the earlier of
(i) November 1, 2023 (the “Maturity Date”), (ii) when specified in Section 1(c)
in connection with a Put Prepayment (as defined below) or (iii) when, upon the
acceleration of an Event of Default after giving effect to any applicable grace
periods, such amounts are declared due and payable by Purchaser or made
automatically due and payable, in each case, in accordance with the terms
hereof. This Note is the “Secured Note” issued pursuant to the Share Purchase
Agreement (as defined below). Capitalized terms not defined herein shall have
the meaning ascribed to such terms in the Purchase Agreement.

THE OBLIGATIONS DUE UNDER THIS NOTE ARE SECURED BY A FLOATING CHARGE (THE
“SECURITY AGREEMENT”) DATED AS OF THE DATE HEREOF AND EXECUTED BY THE COMPANY
FOR THE BENEFIT OF PURCHASER. ADDITIONAL RIGHTS OF PURCHASER ARE SET FORTH IN
THE SECURITY AGREEMENT.

Notwithstanding any contrary provision set forth herein or in the Purchase
Agreement, the Secured Party acknowledges that the Note is issued upon the
simultaneous cancellation and in replacement of the indebtedness of Company to
PURCHASER pursuant to the Purchase Agreement.

The following is a statement of the rights of Purchaser and the conditions to
which this Note is subject, and to which Purchaser, by the acceptance of this
Note, agrees:

1.              Payments.

(a)            Interest. Accrued interest on this Note shall be payable at
maturity.

(b)            Voluntary Prepayment. The Company may prepay this Note at any
time, in whole or in part, without penalty or premium.

(c)            Purchaser Put Prepayment. At any time following a Qualified
Financing or Change of Control, unless Purchaser shall have previously sold at
least One million ($1,000,000) of Stock Consideration, until the Maturity Date,
Purchaser, at the sole election of the Purchaser and only if specified by the
Purchaser to Parent in a writing given in accordance with Section 5(c) (the “Put
Notice”), shall have the right to require the Company to repay, in lawful money
of the United States of America and immediately available funds, all unpaid
principal, together with any then unpaid and accrued interest and other amounts
payable under the Note then outstanding (the “Put Prepayment”) up to the amount
that shall equal twenty-five (25%) percent of the net proceeds of the Qualified
Financing. Upon Purchaser’s election of a Put Prepayment, the Company shall
repay the Note pursuant to this Section 1(c) within thirty (30) days from the
date the Put Notice is given by the Purchaser to the Parent (as determined
pursuant to Section 5(c)). For purposes hereof, a “Change of Control” shall mean
the date of the consummation of a merger, reorganization or consolidation of the
Parent or any Subsidiary with any other corporation that has been approved by
the stockholders of the Parent or such Subsidiary, by means of any transaction
or series of related transactions, other than a merger or consolidation which
would result in the voting securities of Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than fifty (50%)
percent of the total voting power represented by the voting securities of such
company or such surviving entity outstanding immediately after such merger or
consolidation or a transaction or series of related transactions undertaken for
the purpose of changing the jurisdiction of incorporation of Company; or the
date of the consummation of the sale or disposition of all or substantially all
of such Company’s assets.

2.     Events of Default. The occurrence of any of the following shall
constitute an “Event of Default” under this Note:

(a)            Failure to Pay. The Company shall fail to pay (i) when due any
principal payment on the due date hereunder or (ii) any interest payment or
other payment required under the terms of this on the date due and such payment
shall not have been made within ten (10) business days of the Company’s receipt
of written notice from Purchaser of such failure to pay; or

(b)            Breaches of Covenants. The Company shall fail to observe or
perform any other covenant, obligation, condition or agreement in any material
respect contained in this Note or the Security Agreement (other than those
specified in Section 2(a)) and such failure shall continue for ten (10) business
days after the Company’s receipt of written notice to the Company of such
failure; or

(c)            Representations and Warranties. Any representation, warranty,
certificate, or other statement (financial or otherwise) made or furnished by or
on behalf of the Parent to Purchaser in writing in connection with this Note,
including, without limitation, the representations and warranties of the Parent
in the Purchase Agreement, or as an inducement to Purchaser to enter into this
Note, shall be false, incorrect, incomplete or misleading in any material
respect when made or furnished; or

(d)            Voluntary Bankruptcy or Insolvency Proceedings. The Company shall
(i) apply for or consent to the appointment of a receiver, trustee, liquidator
or custodian of itself or of all or a substantial part of its property,
(ii) admit in writing its inability to pay its debts generally as they mature,
(iii) make a general assignment for the benefit of any of its creditors, (iv) be
dissolved or liquidated, (v) commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or consent to any such relief or to the appointment of or taking
possession of its property by any official in an involuntary case or other
proceeding commenced against it, or (vi) take any action for the purpose of
effecting any of the foregoing; or

(e)            Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for
the appointment of a receiver, trustee, liquidator or custodian of the Company,
or of all or a substantial part of the property thereof, or an involuntary case
or other proceedings seeking liquidation, reorganization or other relief with
respect to the Company, if any, or the debts thereof under any bankruptcy,
insolvency or other similar law now or hereafter in effect shall be commenced
and an order for relief entered or such proceeding shall not be dismissed or
discharged within thirty (30) days of commencement.

3.              Rights of Purchaser upon Default. Upon the occurrence of any
Event of Default (other than an Event of Default described in Sections 2(d)
or 2(e)) and at any time thereafter during the continuance of such Event of
Default, Purchaser may, by written notice to the Company, declare all
outstanding Obligations payable by the Company hereunder to be immediately due
and payable without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived, anything contained herein or in
the other Transaction Documents to the contrary notwithstanding. Upon the
occurrence of any Event of Default described in Sections 2(d) or 2(e),
immediately and without notice, all outstanding Obligations payable by the
Company hereunder shall automatically become immediately due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived, anything contained herein or in the Security
Agreement to the contrary notwithstanding. In addition to the foregoing
remedies, upon the occurrence and during the continuance of any Event of
Default, Purchaser may exercise any other right, power or remedy granted to it
by the Security Agreement or otherwise permitted to it by law, either by suit in
equity or by action at law, or both.

4.              Definitions. As used in this Note, the following capitalized
terms have the following meanings:

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, directly or indirectly controlled by, or under direct or
indirect common control with, such Person or a member of such Person’s immediate
family; or, if such Person is a partnership or a limited liability company, any
general partner or managing member, as applicable, of such Person or a Person
controlling any such general partner or managing member. For purposes of this
definition, “control” (including the correlative terms “controlling”,
“controlled by” and “under common control with”) shall mean the power, directly
or indirectly, to direct or cause the direction of the management and policies
of a Person, whether through the ownership of voting securities, by contract or
otherwise.

“Event of Default” has the meaning given in Section 2 hereof.

“Obligations” shall mean and include all loans, advances, debts, liabilities and
obligations, howsoever arising, owed by the Company to Purchaser of every kind
and description, now existing or hereafter arising under or pursuant to the
terms of this Note and the Security Agreement, including, all interest, fees,
charges, expenses, attorneys’ fees and costs and accountants’ fees and costs
chargeable to and payable by the Company hereunder and thereunder, in each case,
whether direct or indirect, absolute or contingent, due or to become due, and
whether or not arising after the commencement of a proceeding (including
post-petition interest) and whether or not allowed or allowable as a claim in
any such proceeding.

“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
governmental authority.

“Purchase Agreement” shall mean the Stock Purchase Agreement, dated as of the
date hereof, by and among the Seller, the Companies, Buyer and Parent (as
defined in the Purchase Agreement).

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Agreement” has the meaning given in the introductory paragraphs to
this Note.

“Share Charge Agreements” shall mean the Share Charge Agreements, each dated as
of the date hereof, by and among Purchaser, and the Company concerning the
shares of Fat Shark Tech. LTD., a Cayman Islands Exempted Company (“Trading”),
and Fat Shark Technology SEZC, a Cayman Islands Special Economic Zone Company
(“Tech”) wholly owned by the Company.

5.              Miscellaneous.

(a)            Successors and Assigns; Transfer of this Note; No Transfers to
Bad Actors; Notice of Bad Actor Status.

(i)         Subject to the restrictions on transfer described in this Section 
5(a), the rights and obligations of the Company and Purchaser shall be binding
upon and benefit the successors, assigns, heirs, administrators and transferees
of the parties.

(ii)         With respect to any offer, sale or other disposition of this Note
to any Person other than an Affiliate of Purchaser, Purchaser will give written
notice to the Company prior thereto, describing briefly the manner thereof,
together with a written opinion of Purchaser’s counsel, or other evidence if
reasonably satisfactory to the Company, to the effect that such offer, sale or
other distribution may be effected without registration or qualification (under
any federal or state law then in effect). Upon receiving such written notice and
reasonably satisfactory opinion, if so requested, or other evidence, the
Company, as promptly as practicable, shall notify Purchaser that Purchaser may
sell or otherwise dispose of this Note, all in accordance with the terms of the
notice delivered to the Company. If a determination has been made pursuant to
this Section  5(a) that the opinion of counsel for Purchaser, or other evidence,
is not reasonably satisfactory to the Company, the Company shall so notify
Purchaser promptly after such determination has been made. Each Note thus
transferred shall bear a legend as to the applicable restrictions on
transferability in order to ensure compliance with the Securities Act, unless in
the opinion of counsel for the Company such legend is not required in order to
ensure compliance with the Securities Act. The Company may issue stop transfer
instructions to its transfer agent in connection with such restrictions.
Notwithstanding the foregoing, Purchaser may transfer the Note to an Affiliate
of Purchaser.

(iii)         Subject to Section 5(a)(ii), transfers of this Note shall be
registered upon registration books maintained for such purpose by or on behalf
of the Company as provided in the Purchase Agreement. Prior to presentation of
this Note for registration of transfer, the Company shall treat the registered
holder hereof as the owner and holder of this Note for the purpose of receiving
all payments of principal and interest hereon and for all other purposes
whatsoever, whether or not this Note shall be overdue and the Company shall not
be affected by notice to the contrary.

(iv)         Neither this Note nor any of the rights, interests or obligations
hereunder may be assigned, by operation of law or otherwise, in whole or in
part, by the Company without the prior written consent of Purchaser.

(b)            Waiver and Amendment. Any provision of this Note may be amended,
waived or modified upon the written consent of the Company and Purchaser.

Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall in writing and faxed,
mailed, emailed or delivered to each party as follows: (i) if to Purchaser, at
Red Cat Holdings, Inc., 370 Harbour Drive, Palmas del Mar, Humacao, PR 00791
(833) 373-3228, jeff@redcat.red (Att: Jeffrey Thompson CEO) with a copy to Law
Office of Harvey J. Kesner, 500 Fifth Avenue, Suite 938, New York, NY 10036
telephone (646) 678-2543 email (pdox74@gmail.com) or at such other address as
Purchaser shall have furnished the Company in writing, or (ii) if to the
Company, to ) if to the Company, to Allan Evans, Chief Executive Officer and
Chief Financial Officer at Cayman Enterprise City, 90 North Church Street,
George Town, Grand Cayman, Cayman Islands, P.O Box CEC 30 Grand Cayman,
KY1-9012, with a copy to HSM Corporate Services Ltd., 68 Fort Street, George
Town, Grand Cayman KY1-1207, Cayman Islands, Telephone:  345-815-7355 Att: Lisa
Shemwell and Red Cat Holdings, Inc., 370 Harbour Drive, Palmas del Mar, Humacao,
PR 00791 (833) 373-3228, jeff@redcat.red (Att: Jeffrey Thompson CEO)with a copy
to Law Office of Harvey J. Kesner, 500 Fifth Avenue, Suite 938, New York, NY
10036 telephone (646) 678-2543 email (pdox74@gmail.com), or at such other
address as the Company shall have furnished to Purchaser in writing. All such
notices and communications shall be effective (i) when sent by Federal Express
or other overnight service of recognized standing, on the business day following
the deposit with such service; (ii) when mailed by registered or certified mail,
first class postage prepaid and addressed as aforesaid through the United States
Postal Service, upon receipt; (iii) when delivered by hand, upon delivery; and
(d) when faxed or emailed, upon receipt.

(c)            Payment. Payment shall be made in lawful tender of the United
States.

(d)            Usury. In the event any interest is paid on this Note which is
deemed to be in excess of the then legal maximum rate, then that portion of the
interest payment representing an amount in excess of the then legal maximum rate
shall be deemed a payment of principal and applied against the principal of this
Note.

(e)            Expenses; Waivers. If action is instituted to collect this Note,
the Company promises to pay all reasonable and documented costs and expenses,
including, without limitation, reasonable attorneys’ fees and costs, incurred in
connection with such action. The Company hereby waives notice of default,
presentment or demand for payment, protest or notice of nonpayment or dishonor
and all other notices or demands relative to this instrument.

(f)             Governing Law; Venue. This Note and all actions arising out of
or in connection with this Note shall be governed by and construed in accordance
with the laws of the State of Delaware, without giving effect to the conflicts
of laws principles thereof. Each of Purchaser and the Company irrevocably submit
to the exclusive jurisdiction of the courts of the State of Delaware and the
federal courts of the United States located in the City of Wilmington, State of
Delaware, in respect of any dispute arising from the subject matter hereof.

(g)            Waiver of Jury Trial. By acceptance of this Note, Purchaser
hereby agrees and the Company hereby agrees to waive their respective rights to
a jury trial of any claim or cause of action based upon or arising out of this
Note or the Purchase Agreement.

(Signature Page Follows)

 

 

The Company has caused this Note to be issued as of the date first written
above.

 

 

FAT SHARK HOLDINGS, LTD.

 

 

By:                                                  

Name: Allan Evans

Title: Chief Executive Officer

Address: Cayman Enterprise City, 90 North Church Street, George Town, Grand
Cayman, Cayman Islands, P.O Box CEC 30 Grand Cayman, KY1-9012

 

 

 